DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horie (US Pub. 2009/0289352; hereinafter “Horie”).
Horie discloses [Re claim 1] a method of manufacturing an electronics assembly, comprising: obtaining a printed circuit board (PCB) 11 (page 1, paragraph 5; pages 2-3, paragraph 31); mounting an electronics package 13 (page 3, paragraph 32) to the PCB 11 (see fig. 2), the electronics package 13 having a heat generating component 131 (semiconductor chip; page 3, paragraph 32); and soldering a heat spreader 14 (page 3, paragraph 34) to the PCB 11 (tip 142A is inserted in the hole 112 and is fixed by an electroconductive material 12 (solder) that is filled in the hole 112; page 3, paragraph 36) such that the heat spreader 14 is thermally coupled to the heat generating component 131 to dissipate heat generated by the heat generating component 131 (page 3, paragraph 34).
Horie discloses [Re claim 2] wherein the electronics package 13 comprises an integrated circuit package (semiconductor package; page 3, paragraph 32).
Horie discloses [Re claim 3] wherein the integrated circuit package 13 comprises a flip chip ball grid array (FCBGA) (15, 16) (page 3, paragraphs 32 and 33) and the heat generating 131 component comprises a die of the FCBGA 15 (page 3, paragraph 32; see fig. 3B).
Horie discloses [Re claim 4] further comprising, prior to soldering the heat spreader 14 to the PCB 11, positioning the heat spreader 14 in a desired position relative to the heat generating component 131 (positioning the heat spreader 14 in a desired position so that tips 142A of the heat spreader 14 can be inserted into holes 112 of the PCB 11; see fig. 2).
Horie discloses [Re claim 10] a method of manufacturing an electronics assembly, comprising: obtaining a printed circuit board (PCB) 11 (page 1, paragraph 5; pages 2-3, paragraph 31), the PCB 11 comprising one or more cutouts 112 (holes; pages 2-3, paragraph 31; see fig. 2); mounting an electronics package 13 (semiconductor package; page 3, paragraph 32) to the PCB 11 (see fig. 2), the electronics package 13 having a heat generating component 131 (semiconductor chip; page 3, paragraph 32); and soldering a heat spreader 14 (page 3, paragraph 34) to the PCB 11 (tip 142A is inserted in the hole 112 and is fixed by an electroconductive material 12 (solder) that is filled in the hole 112; page 3, paragraph 36) such that the heat spreader 14 is thermally coupled to the heat generating component 131 to dissipate heat generated by the heat generating component 131 (page 3, paragraph 34), wherein the heat spreader 14 comprises a base surface 141 (ceiling section) and one or more legs 142A (tips) extending outwardly from the base surface 142B (page 3, paragraph 34; see fig. 2), and wherein soldering the heat spreader 14 to the PCB 11 comprises disposing the one or more legs 142A of the heat spreader 14 within the one or more cutouts 112, respectively (page 3, paragraph 36), and soldering an end portion of each of the one or more legs 142A in a respective cutout of the one or more cutouts 112 (the tip 142A is inserted in the hole 112 and is fixed by an electroconductive material 12 (solder) that is filled in the hole 112; page 3, paragraph 36; see figs. 1 and 2).
Horie discloses [Re claim 11] wherein the PCB 11 further comprises one or more solder pads 111 (metallic grounding layer; pages 2-3, paragraph 31) disposed in the one or more cutouts 112, respectively (pages 2-3, paragraph 31; see fig. 1), and wherein soldering the end portion of each of the one or more legs 142A in the respective cutout of the one or more cutouts 112 comprises soldering the end portion of each of the one or more legs 142A to a respective one of the solder pads 111 disposed in the one or more cutouts 112 (the tip 142A is electrically coupled with the grounding layer 111 of the inner surface of the hole 112 through the electroconductive material 12 (solder); page 3, paragraph 36).
Horie discloses [Re claim 13] wherein the electronics package 13 comprises an integrated circuit package (semiconductor package; page 3, paragraph 32).
Horie discloses [Re claim 14] wherein the integrated circuit package 13 comprises a flip chip ball grid array (FCBGA) (15, 16) (page 3, paragraphs 32 and 33) and the heat generating 131 component comprises a die of the FCBGA 15 (page 3, paragraph 32; see fig. 3B).
Horie discloses [Re claim 15] further comprising, prior to soldering the heat spreader 14 to the PCB 11, applying a thermal material 17 (conducting paste 17 is also a thermal material because it promotes the transfer of heat from the semiconductor chip 131 to the heat releasing member 14 in order to dissipate the heat generated by the semiconductor chip 131) to the heat generating component 131 (see fig. 4B).
Horie discloses [Re claim 16] further comprising, prior to soldering the heat spreader 14 to the PCB 11, positioning the heat spreader 14 in a desired position relative to the heat generating component 131 (positioning the heat spreader 14 in a desired position so that tips 142A of the heat spreader 14 can be inserted into holes 112 of the PCB 11; see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horie in view of Tsukada et al. (US Pat. 6232558; hereinafter “Tsukada”).
Horie discloses [Re claim 9] wherein the heat spreader 14 comprises a base surface 141 (ceiling section) and one or more legs 142A (page 3, paragraph 34; see fig. 2), and wherein soldering the heat spreader 14 to the PCB 11 comprises soldering an end portion of each of the legs 142A to the PCB 11 (the tip 142A is inserted in the hole 112 and is fixed by an electroconductive material 12 (solder) that is filled in the hole 112; page 3, paragraph 36; see figs. 1 and 2).
Horie fails to disclose explicitly [Re claims 9 and 12] wherein the one or more legs curve outwardly from the base surface.
However, Tsukada discloses a heat slug 1 (a heat spreader) comprising a flat main body 15 and a projection portion 13 (a leg) extending vertically from a side face 19 of the main body (col. 5, lines 6-17), wherein the projection portion 13 curves outward from the flat main body 15 (see figs. 1, 3 and 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a specific shape of legs of a heat spreader, as taught by Tsukada, in order to obtain a desired structure and characteristics of the heat spreader appropriate for an electronic assembly.
Besides, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining a shape of a device of one’s choice.  These claims are prima facie obvious without showing persuasive evidence that the particular configuration of the claimed shapes is significant (see MPEP 2144.04; In re Dailey, 357 F.2d 669, 149, USPQ 47 (CCPA 1966)).

Allowable Subject Matter
Claims 5-8 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 5 and 17 recite positioning the heat spreader in the desired position comprises coupling a first magnet to the electronics package or the heat spreader.  
Claims 7 and 19 recite positioning the heat spreader in the desired position comprises coupling a first magnet to the electronics package and a second magnet to the heat spreader, the second magnet magnetically attracted to the first magnet.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 6, 8, 18 and 20 variously depends from claim 5, 7, 17 or 19, so they are objected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 6188578 discloses wherein a die package is mounted to printed circuit board, wherein the printed circuit board comprises a thermal pad and a thermal via hole; and a heat spreader is disposed around the die package and soldered to the printed circuit board, wherein the heat spreader comprises a body and a plurality of supporting leads. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        October 27, 2022